Title: To George Washington from Nathanael Greene, 29 August 1784
From: Greene, Nathanael
To: Washington, George

 

Dear Sir
Charleston [S.C.] Augt 29th 1784

My ill health and the distressing situation of my private affairs for some time past has claimed too much of my Attention to afford me either time or inclination to attend to any thing else. At the time of the meeting of the Cincinnati in Philadelphia I had a dangerous and disagree[able] pain in my breast. It had hung about me then upwards of two months; but by the use of balsam of firr soon after I wrote you from Newport  I got better of it. And the very day that Col. Ward returned from the Meeting I set sail for Philadelphia upon some matters very interesting to my Southern affairs; and was in hopes to have arrivd in time to have had the pleasure of seeing you—On my return from Philadelphia and my stay was short I got information that my fortune was much exposed from the Situation of sundry debts which I had guaranteed for the Contractors of the Southern Army while I had the command in this Country. The amount of the debts and the situation of the Contractors affairs made it seriously alarming and brought me to this Country without a moments hesitation notwithstanding the season and climate. I have been under great apprehensions of heavy losses; but I have now got matters in so happy a train that I have little to fear but from partial inconveniencies. It has given me much pain and preyed heavily upon my spirits. My stay I expected would have been short in this Country; but from the peculiar situation of my concerns it will be protracted to a much greater length than I wish or expected.
After the war I was in hopes of repose; but fortune will not allow me what I most wish for. Some good natured Acts done for individuals and the low state of public credit in this Country has drawn me into many inconveniencies and some heavy losses. By Baron Glaubeck whom Congress noticed for his conduct in Morgans affair I expect to loose a thousand dollars having endorsed his bills and had them to settle. And if I suffer no loss by the Contractors, the uncertainty will hang over me like a Cloud until the whole affair is closed.
While I feel much for my self I feel for you. You have had your troubles since you left public life. The clamour raised

against the Cincinnati was far more extensive than I expected. I had no conception that it was so universal. I thought it had been confined to New England alone; but I found afterwards our Ministers abroad and all the Inhabitants in general throughout the United States were opposed to the order. I am happy you did not listen to my advice. The measures you took seemed to silence all the jealosies on the subject; but I wish the seeds of discontent may not break out under some other form. However it is hardly to be expected that perfect tranquility can return at once after so great a revolution: where the Minds of the people have been so long accustomed to conflicts and subjects of agitation. In this Country many discontents prevail, Committees are formed and correspondences going on, if not of a treasonable nature highly derogatory to the dignity of Government as well as subversive of the tranquility of the people. And I wish they may not break out into acts of violence and open rebellion against the Authority of the State—Nor am I without some apprehensions that the situation of our public credit at home and abroad and the general discontent of the public creditors may plunge us into new troubles. The obstinacy of Rhode Island and the tardiness of some other States seem to presage more Mischief. However I can but hope the good sense of the populace will correct our policy in time to avoid new convulsions—But many people seceretly wish that every State should be completely independunt; and that as soon as our public debts are liquidated that Congress should be no more, a plan that would be as fatal to our interest at home as ruinous to it abroad. I see by the Northern Papers that the Marquis de la Fayette had arrived at New York and set out for Mount Vernon. Doubtless you will have a happy Meeting. It will be the feast of reason and the flow of soul. Present him my respectful compliments of congratulation upon his safe arrival in America and my affectionate regards to Mrs Washington. I am dear Sir with esteem & affection Your Most Obedt humble Sert

Nath. Green

